United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dacula, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0341
Issued: July 10, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 3, 2018 appellant, through counsel, filed a timely appeal from an October 5,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the October 5, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish an injury in the
performance of duty on December 12, 2017, as alleged.
FACTUAL HISTORY
On December 13, 2017 appellant, then a 53-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on December 12, 2017 he injured his right knee when he tripped
and fell as he walked to the “flat/mark-up case” while in the performance of duty. On the reverse
side of the claim form the employing establishment indicated that appellant did not stop work.
In a report dated December 13, 2017, Dr. William Huey, an occupational medicine
specialist, diagnosed right knee contusion and nondisplaced fracture of the right tibia. He noted
that appellant’s injury was a result of a “foot drop” due to his diagnosed Charcot-Marie-Tooth
(CMT) disease. Dr. Huey related that appellant was walking in his usual toe-to-heel manner,
tripped on his toes and fell straight forward landing on his anterior right knee. He related that
appellant had been able to work with CMT disease, but had noticed increasing symptoms with his
advancing age. In an accompanying duty status report (Form CA-17) of the same date, Dr. Huey
noted that appellant could return to restricted duty.
In a letter dated December 14, 2017, the employing establishment controverted appellant’s
claim, arguing that it was unclear how work factors contributed to his fall. It indicated that
appellant did not trip on anything, and that its records showed that he had a preexisting condition
that caused him to fall.
In a development letter dated December 19, 2017, OWCP advised appellant that additional
factual and medical evidence was necessary to establish his claim. It requested that he complete a
questionnaire regarding the factual circumstances of his injury and provide additional medical
evidence. OWCP afforded appellant 30 days to submit the requested evidence.
In a development letter of even date, OWCP requested that the employing establishment
submit comments from any individuals who witnessed or had direct knowledge of the
circumstances surrounding the alleged incident so it could determine whether appellant was in the
performance of duty when injured. It also afforded the employing establishment 30 days to submit
the requested evidence.
On December 21, 2017 OWCP issued an authorization for examination and/or treatment
(Form CA-16) authorizing medical treatment for appellant’s alleged December 12, 2017 injury.
In a supplemental statement dated December 26, 2017, appellant indicated that, while
walking to the “throw-back case” at his duty station, he “stumped” his toe on the floor and fell
forward onto his right knee. He noted that a coworker witnessed the event, attempted to help him
return to his feet, and summoned his supervisor. Appellant related that he continued his duties that
day even though he was in pain. He noted that he had been previously diagnosed with CMT
disease, and that his supervisors had been aware of his condition.
In reports dated December 18 and 27, 2017, received by OWCP on July 3, 2018, Dr. Huey
diagnosed right knee contusion and nondisplaced fracture of the right tibia based on x-ray and
2

magnetic resonance imaging (MRI) scan reports of appellant’s right knee. He opined that appellant
was to remain on restricted duty.
In a December 27, 2017 attending physician’s report contained in Part B of the Form CA16 report, Dr. Huey diagnosed right tibial fracture and marked the box “yes” to the question
whether appellant’s condition was caused or aggravated by his employment activities. He
indicated that appellant was to remain on light duty with restrictions.
In a report dated January 4, 2018, Dr. Neil J. Negrin, a Board-certified orthopedic surgeon,
examined appellant and noted the CMT disease diagnosis in the “past medical history” section.
Upon physical examination and review of diagnostic tests, he diagnosed mildly displaced fracture
tibial plateau posterior. Dr. Negrin noted that appellant was to remain off work.
By decision dated January 24, 2018, OWCP denied appellant’s claim, finding that the
evidence of record was insufficient to establish that the alleged injury arose during the course of
employment and within the scope of compensable work factors. Specifically, it found that the
evidence revealed that appellant’s injury was caused by an idiopathic disease and not from factors
of his federal employment.
In a report dated February 5, 2018, Dr. Negrin indicated that appellant was improving from
his employment-related injury. He noted that appellant could return to limited work with
restrictions. Dr. Negrin related that appellant’s preexisting disease should not preclude him from
being covered for his accidental work-related fall.
On February 20, 2018 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative. He submitted additional evidence along with his request.
Appellant submitted physical therapy reports dated February 20, 22, and 26, March 1 and
6, 2018 from Patti Willis, a physical therapist.
In a report dated March 19, 2018, Dr. Negrin indicated that appellant had continued pain
in the posterior aspect of his right knee. He related that appellant was unable to climb in and out
of a vehicle, except on rare occasions. Dr. Negrin noted that appellant was to remain on limited
work status.
In a supplemental statement dated April 27, 2018, appellant indicated that he walked in a
toe-to-heel manner, and wore a brace to help prevent tripping, due to his CMT disease. He related
that the band on his brace had snapped so the brace lost the ability to keep his toe upright and he
tripped.
On July 13, 2018 a telephonic hearing was held before an OWCP hearing representative.
In a letter dated August 8, 2018, Dr. Negrin indicated that, while in the course of his
employment duties, appellant stubbed his toe on the floor and fell forward onto his right knee. He
noted that appellant received an MRI scan, which indicated that he suffered a fracture fragment
from the posterior tibial plateau. Dr. Negrin opined that the blunt impact to appellant’s knee in
the fall caused his bone to fracture, and that the impact of his knee hitting the floor was the direct
and proximate cause of the tibial fracture.

3

By decision dated October 5, 2018, an OWCP hearing representative affirmed the
January 24, 2018 decision, finding that the evidence of record supported that the fall was due to
an idiopathic preexisting medical condition and that there was no contribution from employment
factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed, that an injury was
sustained in the performance of duty, as alleged, and that any disability or medical condition for
which compensation is claimed is causally related to the employment injury.5 These are the
essential elements of every compensation claim regardless of whether the claim is predicated on a
traumatic injury or an occupational disease.6
It is a well-settled principle of workers’ compensation law, and the Board has so held, that
an injury resulting from an idiopathic fall -- where a personal, nonoccupational pathology causes
an employee to collapse and to suffer injury upon striking the immediate supporting surface, and
there is no intervention or contribution by any hazard or special condition of employment -- is not
within coverage of FECA.7 Such an injury does not arise out of a risk connected with the
employment and is, therefore, not compensable. However, as the Board has made equally clear,
the fact that the cause of a particular fall cannot be ascertained or that the reason it occurred cannot
be explained, does not establish that it was due to an idiopathic condition.8
This follows from the general rule that an injury occurring while in the performance of
duty is compensable unless the injury is established to be within an exception to such general rule.9
OWCP has the burden of proof to submit medical evidence showing the existence of a personal,
nonoccupational pathology if it chooses to make a finding that a given fall is idiopathic in nature.10
If the record does not establish that the particular fall was due to an idiopathic condition, it must
be considered as merely an unexplained fall, one which is distinguishable from a fall in which it
is definitely proved that a physical condition preexisted and caused the fall.11

4

Supra note 2.

5

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
6
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
7

H.B., Docket No. 18-0278 (issued June 20, 2018); Carol A. Lyles, 57 ECAB (2005).

8

H.B., id.; M.M., Docket No. 08-1510 (issued November 25, 2008).

9

P.N., Docket No. 17-1283 (issued April 5, 2018); Dora Ward, 43 ECAB 767 (1992).

10

A.B., Docket No. 17-1689 (issued December 4, 2018); P.P., Docket No. 15-0522 (issued June 1, 2016); see also
Jennifer Atkerson, 55 ECAB 317 (2004).
11

P.N., supra note 9; John R. Black, 49 ECAB 624 (1998); Judy Bryant, 40 ECAB 207 (1988).

4

ANALYSIS
The Board finds that appellant has failed to meet his burden of proof to establish an injury
in the performance of duty on December 12, 2017, as alleged.
Appellant alleged that he sustained a right knee injury in the performance of duty when he
fell at work on December 12, 2017. OWCP does not contest that appellant fell while performing
his job duties as a rural carrier. The evidence indicated that he was walking to the “throw-back
case” at the employing establishment’s facility when he tripped and fell forward onto his right
knee. OWCP denied the claim finding that appellant’s fall was a result of an idiopathic condition.
As noted, an injury resulting from an idiopathic fall is not compensable.12 If appellant’s
injury was due to an idiopathic condition, the injury would not arise out of his employment.
OWCP has the burden of proof to submit medical evidence showing the existence of a personal,
nonoccupational pathology to establish that a given fall is idiopathic in nature.13
Appellant explained in his April 27, 2018 statement that he tripped because a band on his
brace snapped, and he was unable to keep his toe upright. The Board finds that appellant’s
statement, along with the medical evidence of record, establishes that appellant’s fall on
December 12, 2017 was due to a personal, nonoccupational pathology without employment
contribution. In his December 13 and 26, 2017 reports, Dr. Huey indicated that appellant has a
“foot drop” due to his previously diagnosed CMT disease, which required him to walk in a toe-toheel manner. While walking in this manner, appellant tripped on his toes and fell. Following an
MRI scan, Dr. Huey diagnosed nondisplaced fracture of the right tibia.
In his January 4, February 5 and 26, and March 19, 2018 reports, Dr. Negrin noted the
CMT disease diagnosis in the “past medical history” section. Upon physical examination and
review of diagnostic tests, he diagnosed mildly displaced fracture tibial plateau posterior. While
Dr. Negrin, in his February 5, 2018 report, noted that appellant’s CMT disease did not preclude
him from accidentally falling, there is no indication that any employment-related factor caused
appellant to trip. The Board thus finds that appellant tripped due to his preexisting CMT condition.
In his August 8, 2018 letter, Dr. Negrin argued that appellant’s tibia fracture was a direct
result of the employment fall. However, the fracture occurred when appellant struck the floor and,
as previously noted, in the case of an idiopathic fall, striking an immediate supporting surface,
with no intervention or contribution by any hazard or special condition of employment -- is not
within coverage of FECA.14

12

R.C., 59 ECAB 427 (2008).

13

Supra note 8; H.B., Docket No. 12-0840 (issued November 20, 2012)

14

Supra note 7.

5

Accordingly, appellant has not established that he sustained an injury in the performance
of duty on December 12, 2017, as alleged.15
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 USC § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof to establish an injury
in the performance of duty on December 12, 2017, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the October 5, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 10, 2019
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

15

A properly completed CA-16 form authorization may constitute a contract for payment of medical expenses to a
medical facility or physician, when properly executed. The form creates a contractual obligation, which does not
involve the employee directly, to pay for the cost of the examination or treatment regardless of the action taken on the
claim. The period for which treatment is authorized by a Form CA-16 is limited to 60 days from the date of issuance,
unless terminated earlier by OWCP. See 20 C.F.R. § 10.300(c); P.R., Docket No. 18-0737 (issued November 2, 2018);
N.M., Docket No. 17-1655 (issued January 24, 2018); Tracy P. Spillane, 54 ECAB 608 (2003).

6

